Citation Nr: 1639339	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-46 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD and panic disorder with agoraphobia.

3.  Entitlement to service connection for Raynaud's disease and eczema, to include as secondary to service-connected psoriasis with atopic dermatitis.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in March 2009 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The March 2009 rating decision on appeal granted service connection for PTSD and panic disorder with agoraphobia.  The evaluation was 50 percent, effective May 9, 2008.  

The May 2010 rating decision on appeal denied service connection for Raynaud's disease.  A September 2012 Board remand amended this claim to include eczema and psoriasis, citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  During the pendency of the appeal, an August 2016 rating decision granted service connection for psoriasis with atopic dermatitis (previously rated as atopic dermatitis), effective July 10, 2015.  The rating decision terminated the evaluation for atopic dermatitis, effective July 10, 2015.  As a result, the Board has recharacterized the claim as service connection for Raynaud's and eczema, as set forth on the title page of this decision/remand.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in January 2012.  Transcripts of the testimony offered has been associated with the record.  The VLJ who conducted the January 2012 hearing is no longer employed by the Board.  In July 2016 correspondence, the Veteran declined the opportunity to testify before another VLJ.  

The appeal was most recently before the Board in September 2012 when it was remanded to accommodate the Veteran's request for a Board hearing with respect to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and panic disorder with agoraphobia.  An April 2013 VA Report of General Information relates that the Veteran was offered a Travel Board hearing, but indicated that she did not want a hearing but just wanted a decision on her appeal.  

The issues of service connection for Raynaud's disease and eczema, an initial evaluation in excess of 50 percent for PTSD and panic disorder with agoraphobia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was denied by an October 2006 rating decision; she did not appeal it, and the decision became final.  

2.  The Veteran requested to reopen the previously denied claim for service connection for PTSD on May 9, 2008. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 9, 2008, for the grant of service connection for PTSD and panic disorder with agoraphobia have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that the effective date for the grant of service connection for PTSD and panic disorder with agoraphobia should be December 30, 2004.  The Board observes that this is the date of her original claim for service connection for PTSD.

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date earlier than May 9, 2008, for the grant of service connection for PTSD and panic disorder with agoraphobia. 

The Veteran's original claim for service connection for PTSD was received on December 30, 2004.  It was denied by an October 2006 rating decision and the Veteran was provided notice of the decision and her appellate rights.  The Veteran did not submit new and material evidence within one year of that decision and did not appeal the denial; the October 2006 decision became final.

In correspondence received May 9, 2008, the Veteran's representative stated that she disagreed with a December 2007 rating decision, and identified the issue of service connection for PTSD.  The December 2007 rating decision did not address service connection for PTSD in any way.  The Veteran's correspondence was considered an application to reopen the claim for service connection for PTSD.  An October 2008 rating decision held that new and material evidence had not been received to reopen the claim.  The March 2009 rating decision on appeal granted service connection for PTSD and assigned an effective date of May 9, 2008, the date of receipt of the Veteran's application to reopen the claim for service connection for PTSD. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on May 9, 2008.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

There was no new and material evidence submitted within one year of the October 2006 rating decision that denied the initial claim of service connection.  The record contains no evidence dated before the May 9, 2008, request to reopen that constitutes an application to reopen the claim for service connection for PTSD or that can be construed as a formal or informal request to reopen the claim for service connection for PTSD.  Thus, the Board finds that an effective date prior to May 9, 2008, for the grant of service connection for PTSD and panic disorder with agoraphobia is not warranted.  

The Board acknowledges that additional evidentiary development will be conducted for the remaining issues on appeal, pursuant to the remand instructions below.  However, any evidence obtained pursuant to that development would not be relevant to the Veteran's earlier effective date claim.

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to May 9, 2008, for the grant of service connection for PTSD and panic disorder with agoraphobia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

An effective date earlier than May 9, 2008, for the grant of service connection for PTSD and panic disorder with agoraphobia is denied.


REMAND

The most recent VA examination of the Veteran's PTSD and panic disorder with agoraphobia was conducted in June 2010.  VA treatment records dated in 2015 and 2016 reflect that she continues to receive psychiatric treatment.  Due to the passage of time, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected PTSD and panic disorder with agoraphobia on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Turning to the Raynaud's disease with eczema, a January 2012 letter from the Veteran's private treating physician related that the Veteran's current disorders of psoriasis, eczema and Raynaud's disease could not be disassociated from her atopic dermatitis, which manifested in service.  This evidence warrants an examination under 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.310 (a) (2015) and Allen v. Brown, 7 Vet. App. 439 (1995).  In this regard, a June 2012 VHA specialist's opinion did not address whether the Veteran's Raynaud's disease and eczema were proximately caused by or aggravated by service-connected disability.  

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since the most recent statements of the case (SOCs), dated in October 2009 and December 2010, additional VA and private medical records have been associated with the record.  These records must be considered when the claims are readjudicated.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any relevant private treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected PTSD and panic disorder with agoraphobia.  The claims folder and copies of all pertinent records from the eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD and panic disorder with agoraphobia.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any Raynaud's disease that may be present.  The claims folder and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence, the medical history (including the January 2012 letter from the Veteran's private treating physician relating that the Veteran's current disorders of psoriasis, eczema and Raynaud's disease would not be disassociated from her [service-connected] atopic dermatitis, which manifested in service), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed Raynaud's disease that may be present was caused or aggravated by the Veteran's service-connected psoriasis with atopic dermatitis. 

If the examiner cannot distinguish symptoms related to eczema and Raynaud's disease from the service-connected atopic dermatitis with psoriasis, the examiner should provide reasons as to why.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of Raynaud's disease (i.e., a baseline) before the onset of the aggravation.

A complete rationale should be provided.

4.  Then, readjudicate the Veteran's claims.  In doing so, the adjudicator must consider all VA and private medical records that have been associated with the record since the October 2009 and December 2010 SOCs.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


